Name: Commission Regulation (EC) NoÃ 2032/2006 of 21 December 2006 fixing the Community withdrawal and selling prices for the fishery products listed in Annex I to Council Regulation (EC) NoÃ 104/2000 for the 2007 fishing year
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 30.12.2006 EN Official Journal of the European Union L 414/58 COMMISSION REGULATION (EC) No 2032/2006 of 21 December 2006 fixing the Community withdrawal and selling prices for the fishery products listed in Annex I to Council Regulation (EC) No 104/2000 for the 2007 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 20(3) and Article 22 thereof, Whereas: (1) Regulation (EC) No 104/2000 provides that the Community withdrawal and selling prices for each of the products listed in Annex I thereto are to be fixed on the basis of the freshness, size or weight and presentation of the product by applying the conversion factor for the product category concerned to an amount not more than 90 % of the relevant guide price. (2) The withdrawal prices may be multiplied by adjustment factors in landing areas which are very distant from the main centres of consumption in the Community. The guide prices for the 2007 fishing year were fixed for all the products concerned by Council Regulation (EC) No ¦/ ¦ (2). (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The conversion factors used for calculating the Community withdrawal and selling prices, as referred to in Article 20 and 22 of Regulation (EC) No 104/2000, for the 2007 fishing year for the products listed in Annex I to that Regulation, are set out in Annex I to this Regulation. Article 2 The Community withdrawal and selling prices applicable for the 2007 fishing year and the products to which they relate are set out in Annex II. Article 3 The withdrawal prices applicable for the 2007 fishing year in landing areas which are very distant from the main centres of consumption in the Community and the products to which those prices relate are set out in Annex III. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2006. For the Commission Joe BORG Member of the Commission (1) OJ L 17, 21.1.2000, p. 22. Regulation as amended by the 2003 Act of Accession. (2) Not yet published in the Official Journal. ANNEX I Conversion factors for the products listed in points A, B and C of Annex I to Regulation (EC) No 104/2000 Species Size (1) Conversion factors Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Herring of the species Clupea harengus 1 0,00 0,47 2 0,00 0,72 3 0,00 0,68 4a 0,00 0,43 4b 0,00 0,43 4c 0,00 0,90 5 0,00 0,80 6 0,00 0,40 7a 0,00 0,40 7b 0,00 0,36 8 0,00 0,30 Sardines of the species Sardina pilchardus 1 0,00 0,51 2 0,00 0,64 3 0,00 0,72 4 0,00 0,47 Dogfish Squalus acanthias 1 0,60 0,60 2 0,51 0,51 3 0,28 0,28 Dogfish Scyliorhinus spp. 1 0,64 0,60 2 0,64 0,56 3 0,44 0,36 Redfish Sebastes spp. 1 0,00 0,81 2 0,00 0,81 3 0,00 0,68 Cod of the species Gadus morhua 1 0,72 0,52 2 0,72 0,52 3 0,68 0,40 4 0,54 0,30 5 0,38 0,22 Coalfish Pollachius virens 1 0,72 0,56 2 0,72 0,56 3 0,71 0,55 4 0,61 0,30 Haddock Melanogrammus aeglefinus 1 0,72 0,56 2 0,72 0,56 3 0,62 0,43 4 0,52 0,36 Whiting Merlangius merlangus 1 0,66 0,50 2 0,64 0,48 3 0,60 0,44 4 0,41 0,30 Ling Molva spp. 1 0,68 0,56 2 0,66 0,54 3 0,60 0,48 Mackerel of the species Scomber scombrus 1 0,00 0,72 2 0,00 0,71 3 0,00 0,69 Spanish mackerel of the species Scomber japonicus 1 0,00 0,77 2 0,00 0,77 3 0,00 0,63 4 0,00 0,47 Anchovies Engraulis spp. 1 0,00 0,68 2 0,00 0,72 3 0,00 0,60 4 0,00 0,25 Plaice Pleuronectes platessa 1 0,75 0,41 2 0,75 0,41 3 0,72 0,41 4 0,52 0,34 Hake of the species Merluccius merluccius 1 0,90 0,71 2 0,68 0,53 3 0,68 0,52 4 0,56 0,43 5 0,52 0,41 Megrims Lepidorhombus spp. 1 0,68 0,64 2 0,60 0,56 3 0,54 0,49 4 0,34 0,29 Dab Limanda limanda 1 0,71 0,58 2 0,54 0,42 Flounder Platichthys flesus 1 0,66 0,58 2 0,50 0,42 Albacore or long finned tuna Thunnus alalunga 1 0,90 0,81 2 0,90 0,77 Cuttlefish (Sepia officinalis and Rossia macrosoma) 1 0,00 0,64 2 0,00 0,64 3 0,00 0,40 Species Size (2) Conversion factors Whole fish Gutted fish, with head (2) Fish without head (2) Extra, A (2) Extra, A (2) Monkfish Lophius spp. 1 0,61 0,77 2 0,78 0,72 3 0,78 0,68 4 0,65 0,60 5 0,36 0,43 All presentations Extra, A (2) Shrimps of the species Crangon crangon 1 0,59 2 0,27 Cooked in water Fresh or chilled Extra, A (2) Extra, A (2) Deep-water prawns Pandalus borealis 1 0,77 0,68 2 0,27  Whole (2) Edible crabs Cancer pagurus 1 0,72 2 0,54 Whole (2) Tails (2) E' (2) Extra, A (2) Extra, A (2) Norway lobster Nephrops norvegicus 1 0,86 0,86 0,81 2 0,86 0,59 0,68 3 0,77 0,59 0,50 4 0,50 0,41 0,41 Gutted fish, with head (2) Whole fish (2) Extra, A (2) Extra, A (2) Sole (Solea spp.) 1 0,75 0,58 2 0,75 0,58 3 0,71 0,54 4 0,58 0,42 5 0,50 0,33 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. (2) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. ANNEX II Withdrawal and selling prices in the Community of the products listed in points A, B and C of Annex I to Regulation (EC) No 104/2000 Species Size (1) Withdrawal price (EUR/tonne) Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Herring of the species Clupea harengus 1 0 128 2 0 197 3 0 186 4a 0 117 4b 0 117 4c 0 246 5 0 218 6 0 109 7a 0 109 7b 0 98 8 0 82 Sardines of the species Sardina pilchardus 1 0 287 2 0 360 3 0 405 4 0 265 Dogfish Squalus acanthias 1 654 654 2 556 556 3 305 305 Dogfish Scyliorhinus spp. 1 474 444 2 474 414 3 326 266 Redfish Sebastes spp. 1 0 925 2 0 925 3 0 777 Cod of the species Gadus morhua 1 1 169 844 2 1 169 844 3 1 104 649 4 876 487 5 617 357 Coalfish Pollachius virens 1 554 431 2 554 431 3 546 423 4 469 231 Haddock Melanogrammus aeglefinus 1 740 576 2 740 576 3 637 442 4 535 370 Species Size (2) Withdrawal price (EUR/tonne) Gutted fish, with head (2) Whole fish (2) Extra, A (2) Extra, A (2) Whiting Merlangius merlangus 1 624 473 2 605 454 3 568 416 4 388 284 Ling Molva spp. 1 813 670 2 789 646 3 718 574 Mackerel of the species Scomber scombrus 1 0 237 2 0 234 3 0 227 Spanish mackerel of the species Scomber japonicus 1 0 229 2 0 229 3 0 188 4 0 140 Anchovies Engraulis spp. 1 0 907 2 0 960 3 0 800 4 0 334 Plaice Pleuronectes platessa  1 January to 30 April 2007 1 809 442 2 809 442 3 777 442 4 561 367  1 May to 31 December 2007 1 1 124 615 2 1 124 615 3 1 079 615 4 779 510 Hake of the species Merluccius merluccius 1 3 308 2 609 2 2 499 1 948 3 2 499 1 911 4 2 058 1 580 5 1 911 1 507 Megrims Lepidorhombus spp. 1 1 728 1 626 2 1 525 1 423 3 1 372 1 245 4 864 737 Dab Limanda limanda 1 613 501 2 466 362 Species Size (3) Withdrawal price (EUR/tonne) Gutted fish, with head (3) Whole fish (3) Extra, A (3) Extra, A (3) Flounder Platichtys flesus 1 343 301 2 260 218 Albacore or long-finned tuna Thunnus alalunga 1 2 196 1 771 2 2 196 1 684 Cuttlefish Sepia officinalis and Rossia macrosoma 1 0 1 069 2 0 1 069 3 0 668 Whole fish Gutted fish, with head (3) Fish without head (3) Extra, A (3) Extra, A (3) Monkfish Lophius spp. 1 1 784 4 656 2 2 281 4 354 3 2 281 4 112 4 1 901 3 628 5 1 053 2 600 All presentations Extra, A (3) Shrimps of the species Crangon crangon 1 1 396 2 639 Cooked in water Fresh or chilled Extra, A (3) Extra, A (3) Deep-water prawns Pandalus borealis 1 4 936 1 092 2 1 731  Species Size (4) Selling prices (EUR/tonne) Whole (4) Edible crabs Cancer pagurus 1 1 272 2 954 Whole (4) Tails (4) E' (4) Extra, A (4) Extra, A (4) Norway lobster Nephrops norvegicus 1 4 590 4 590 3 466 2 4 590 3 149 2 910 3 4 109 3 149 2 140 4 2 669 2 188 1 754 Gutted fish, with head (4) Whole fish (4) Extra, A (4) Extra, A (4) Sole Solea spp. 1 5 110 3 952 2 5 110 3 952 3 4 837 3 679 4 3 952 2 861 5 3 407 2 248 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. (2) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. (3) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. (4) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. ANNEX III Withdrawal prices in landing areas which are very distant from the main centres of consumption Species Landing area Conversion factor Size (1) Withdrawal price (in EUR/tonne) Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Herring of the species Clupea harengus Coastal regions and islands of Ireland 0,90 1 0 115 2 0 177 3 0 167 4a 0 106 Coastal regions of eastern England from Berwick to Dover Coastal regions of Scotland from Portpatrick to Eyemouth and the islands located west and north of those regions Coastal regions of County Down (Northern Ireland) 0,90 1 0 115 2 0 177 3 0 167 4a 0 106 Mackerel of the species Scomber scombrus Coastal regions and islands of Ireland 0,96 1 0 227 2 0 224 3 0 218 Coastal regions and islands of Cornwall and Devon in the United Kingdom 0,95 1 0 225 2 0 222 3 0 216 Hake of the species Merluccius merluccius Coastal regions from Troon (in South-western Scotland) to Wick (in north-eastern Scotland) and the Islands located west and north of those regions 0,75 1 2 481 1 957 2 1 874 1 461 3 1 874 1 433 4 1 544 1 185 5 1 433 1 130 Albacore or Long-finned tuna Thunnus alalunga Islands of the Azores and Madeira 0,48 1 1 054 850 2 1 054 808 Sardines of the species Sardina pilchardus Canary Islands 0,48 1 0 138 2 0 173 3 0 195 4 0 127 Coastal regions and islands of Cornwall and Devon in the United Kingdom 0,74 1 0 212 2 0 267 3 0 300 4 0 196 Atlantic coastal regions of Portugal 0,93 2 0 335 0,81 3 0 328 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000.